     Case 5:17-cv-00231-DPM Document 14 Filed 07/31/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       PINE BLUFF DIVISION


THOMAS CROCKETT
ADC #080478                                                 PETITIONER

v.                       No. 5:17-cv-231-DPM

DEXTER PAYNE, Director,
Arkansas Division of Correction*                          RESPONDENT


                                 ORDER
      Crockett has filed another Rule 60(b) motion.          Doc. 13.     He
argues that the law has changed since his 2017 Rule 60 motion and
that the Judgment in his habeas case should therefore be vacated.
Both Crockett's habeas petition and the merits of his last motion were
litigated in his 1987 case.   E.D. Ark. No. 5:87-cv-341-KGB.      And this
new motion is aimed at unwinding the habeas Judgment;             it doesn't
warrant relief from the 2018 Judgment and final Order in this case.
Doc. 8 & 9.    Crockett's new motion, Doc. 13, is therefore denied
without prejudice to his filing it in his habeas case if he so chooses.




* Dexter Payne is the Director of what is now known as the Arkansas
Division of Correction. The Court directs the Clerk to amend the
docket.
Case 5:17-cv-00231-DPM Document 14 Filed 07/31/20 Page 2 of 2




So Ordered.




                             -2-
